 


109 HR 5116 IH: Choice for America’s Seniors Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5116 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mrs. Tauscher (for herself, Mr. Smith of Washington, Mr. Davis of Alabama, Mr. Kind, Mrs. McCarthy, Mr. Inslee, Ms. Herseth, Mr. Crowley, Mr. Meeks of New York, Mr. Emanuel, Ms. Millender-McDonald, Mr. Higgins, Ms. Harman, Mr. Price of North Carolina, Mr. Baird, Ms. Schwartz of Pennsylvania, Mr. McIntyre, Mr. Engel, Mr. Israel, Mr. Chandler, Mr. Boswell, Ms. Loretta Sanchez of California, Mr. Larson of Connecticut, Mr. Davis of Florida, Mr. Moore of Kansas, and Ms. Hooley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to extend the 2006 initial enrollment period for the Medicare prescription drug benefit by six months, to suspend the late enrollment penalty for such benefit during 2006, to permit Medicare beneficiaries to change enrollment in a prescription drug plan once a year, and to prevent changes in formularies other than at the time of open enrollment periods and only with advance notice. 
 
 
1.Short titleThis Act may be cited as the Choice for America’s Seniors Act of 2006. 
2.Six-month extension of 2006 initial enrollment period for medicare prescription drug plans and MA plans 
(a)In generalSection 1851(e)(3)(B)(iii) of the Social Security Act (42 U.S.C. 1395w–21(e)(3)(B)(iii)) is amended by striking May 15, 2006 and inserting November 14, 2006.  
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
3.Suspension of medicare prescription drug late enrollment penalty during 2006 
(a)In generalSection 1860D–13(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–113(b)(3)(B)) is amended by inserting (after December 2006) after any month. 
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
4.Changes of enrollment in prescription drug plans and MA plans allowed twice during year 
(a)Additional election permitted once each year outside of annual coordinated election periodSection 1851(e)(4) of the Social Security Act (42 U.S.C. 1395w–21(e)(4)) is amended by inserting once every year, and in addition, after make a new election under this section. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as of the date of the enactment of this Act. 
5.Limitation on removal or change of covered part D drugs from the prescription drug plan formulary; notice of changes in coverage 
(a)Limitation on removal or change of covered part D drugs from the prescription drug plan formularySection 1860D–4(b)(3)(E) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(E)) is amended to read as follows: 
 
(E)Removing a drug from formulary or imposing a restriction or limitation on coverage 
(i)Limitation on removal, limitation, or restriction 
(I)In generalSubject to subclause (II) and clause (ii), beginning with 2006, the PDP sponsor of a prescription drug plan may not remove a covered part D drug from the plan formulary or impose a restriction or limitation on the coverage of such a drug (such as through the application of a preferred status, usage restriction, step therapy, prior authorization, or quantity limitation) other than at the beginning of each plan year except as the Secretary may permit to take into account new therapeutic uses and newly covered part D drugs. 
(II)Special rule for newly enrolled individualsSubject to clause (ii), in the case of an individual who enrolls in a prescription drug plan on or after the date of enactment of this subparagraph, the PDP sponsor of such plan may not remove a covered part D drug from the plan formulary or impose a restriction or limitation on the coverage of such a drug (such as through the application of a preferred status, usage restriction, step therapy, prior authorization, or quantity limitation) during the period beginning on the date of such enrollment and ending on December 31 of the immediately succeeding plan year except as the Secretary may permit to take into account new therapeutic uses and newly covered part D drugs. 
(ii)Exceptions to limitation on removalClause (i) shall not apply with respect to a covered part D drug that— 
(I)is a brand name drug for which there is a generic drug approved under section 505(j) of the Food and Drug Cosmetic Act (21 U.S.C. 355(j)) that is placed on the market during the period in which there are limitations on removal or change in the formulary under subclause (I) or (II) of clause (i) if such generic drug is included in the formulary without any restriction or limitation placed on the coverage of such generic drug other than a restriction or limitation that would be placed on the coverage of the brand name drug during such period without the application of this clause; 
(II)is a brand name drug that goes off-patent during such period; 
(III)is a drug for which the Commissioner of Food and Drugs issues a clinical warning that imposes a restriction or limitation on the drug during such period; 
(IV)is a drug that the appropriate pharmacy and therapeutic committee determines, based on evidence from peer-reviewed medical research, to be unsafe or ineffective during such period; or 
(V)is any other drug that satisfies any other requirement determined appropriate by the Secretary. 
(iii)Notice of removal under application of exception to limitationNot later than 90 days before a PDP sponsor of a prescription drug plan removes a covered part D drug from the plan formulary (or restricts or limits such coverage) under clause (ii), the sponsor shall provide appropriate notice (such as under subsection (a)(3)) of such removal (or restriction or limitation) to the Secretary, affected enrollees, physicians, pharmacies, and pharmacists.. 
(a)Advance notice required for change in formulary and other restrictions or limitations on coverage 
(1)In generalSection 1860D–4(a) of the Social Security Act (42 U.S.C. 1395w–104(a)) is amended by adding at the end the following new paragraph: 
 
(5)Annual notice of changes in formulary and other restrictions or limitations on coverageEach PDP sponsor offering a prescription drug plan shall furnish to each enrollee 90 days before the time of each annual coordinated election period (referred to in section 1860D–1(b)(1)(B)(iii)) for a plan year a notice of any changes in the formulary or other restrictions or limitations on coverage of a covered part D drug under the plan that will take effect for the plan year.. 
(2)Effective dateThe amendment made by paragraph (1) shall apply to annual coordinated election periods beginning after the date of the enactment of this Act, except that if this Act is enacted after September 15, 2006, and before January 1, 2007, the notice required under such section shall apply with respect to the annual coordinated election period that begins on November 15, 2006, as of such date (as soon as possible after such date of enactment) as the Secretary of Health and Human Services shall specify. 
 
